

117 SRES 295 IS: Designating June 15, 2021, as “World Elder Abuse Awareness Day” and the month of June as “Elder Abuse Awareness Month”.
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 295IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Grassley (for himself and Mr. Blumenthal) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONDesignating June 15, 2021, as World Elder Abuse Awareness Day and the month of June as Elder Abuse Awareness Month.Whereas, in 2021, approximately 55,000,000 residents of the United States, or about 1 in every 6 individuals, have attained the age of 65;Whereas elder abuse remains a challenging problem and can come in many different forms, often manifesting as physical, sexual, or psychological abuse, financial exploitation, neglect, and social media abuse; Whereas elder abuse, neglect, and exploitation have no boundaries and cross all racial, social, class, gender, and geographic lines, according to the Elder Justice Coalition; Whereas more than 1 in 10 individuals in the United States over the age of 60 have been subjected to abuse each year, with many such victims enduring abuse in multiple forms, according to the American Journal of Public Health;Whereas most reported cases of abuse, neglect, and exploitation of older adults take place within private homes, and approximately 90 percent of the perpetrators in elder financial exploitation cases are family members or other trusted individuals, according to the National Adult Protective Services Association;Whereas research suggests that elderly individuals in the United States who experience cognitive impairment, physical disabilities, or isolation are more likely to become the victims of abuse than those who do not experience cognitive impairment, physical disabilities, or isolation; Whereas other risk factors for elder abuse can include low social support, poor physical health, and experience of previous traumatic events, according to the National Center on Elder Abuse; Whereas close to half of elderly individuals who suffer from dementia will experience abuse during their lifetime, according to the Department of Justice; Whereas only a small fraction of elder abuse cases are reported to the authorities; Whereas, on June 15, 2021, which was World Elder Abuse Awareness Day, the United States mourned the loss of a disturbing number of older people in the United States, who perished in nursing homes and other long-term care facilities during the COVID–19 pandemic; Whereas, the COVID–19 pandemic also has led to the emergence of new scams against older adults, including those related to vaccines; Whereas, there has been an increase in hate crimes committed against older, Asian Americans during the COVID–19 pandemic; Whereas, Congress recently passed and the President signed 2 measures that make nearly $400,000,000 available for implementation of Elder Justice Act (42 U.S.C. 1395i–3a et seq.) initiatives, the largest funding stream related to such initiatives in the history of the Act; andWhereas Congress, in passing the Elder Justice Act of 2009 (42 U.S.C. 1395i–3a et seq.), the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.), the Elder Abuse Prevention and Prosecution Act (34 U.S.C. 21701 et seq.), the American Rescue Plan Act of 2021 (Public Law 117–2), and the Consolidated Appropriations Act, 2021 (Public Law 116–260), recognized the importance of protecting older people of the United States against abuse and exploitation: Now, therefore, be itThat the Senate—(1)designates June 15, 2021, as World Elder Abuse Awareness Day and the month of June as Elder Abuse Awareness Month; (2)recognizes—(A)judges, lawyers, adult protective services professionals, law enforcement officers, social workers, health care providers, advocates for victims, and other professionals and agencies for their efforts to advance awareness of elder abuse;(B)the important work of the Elder Justice Coordinating Council, which has continued through the previous 2 Administrations and involves 14 different Federal agencies; (C)the essential work done by adult protective services personnel, who regularly came to the assistance of victims, investigated reports of abuse, and actively prevented future victimization of older people in the United States, especially during the ongoing COVID–19 pandemic as the social isolation of elderly individuals due to stay-at-home orders only increased the risk of abuse and neglect; and(D)the importance of supporting State long-term care ombudsman programs, which help prevent elder abuse and neglect in nursing homes and other long-term care facilities, where infection prevention and control deficiencies pose persistent challenges;(3)applauds the work of the Elder Justice Coalition, and its members, whose efforts to increase public awareness of elder abuse have the potential to increase the identification and reporting of this crime by the public, professionals, and victims, and can act as a catalyst to promote issue-based education and long-term prevention; and(4)encourages—(A)members of the public and professionals who work with older adults to act as catalysts to promote awareness and long-term prevention of elder abuse— (i)by reaching out to local adult protective services agencies, State long-term care ombudsman programs, and the National Center on Elder Abuse; and (ii)by learning to recognize, detect, report, and respond to elder abuse;(B)private individuals and public agencies in the United States to continue work together at the Federal, State, and local levels to combat abuse, neglect, exploitation, crime, and violence against vulnerable adults, including vulnerable older adults, particularly in light of limited resources for vital protective services; and(C)those Federal agencies with responsibility for preventing elder abuse to fully exercise such responsibilities to protect older adults, whether living in the community or in long-term care facilities.